270 S.W.3d 438 (2008)
STATE of Missouri, Appellant,
v.
Christopher Dijon BELL, Respondent.
No. WD 69501.
Missouri Court of Appeals, Western District.
November 18, 2008.
Jamie Keith Hunt, Esq., Harrisonville, MO, for appellant.
Kent Denzel, Esq., Columbia, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN and JAMES M. SMART, JJ.

ORDER
PER CURIAM:
The State appeals the order of the Cass County Circuit Court granting Christopher Bell's motion to suppress physical evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).